KAPSNER, Justice,
concurring in the result.
[¶ 15] I concur in the result.
[¶ 16] However, rather than suggest that there is anything defective in the form which the Department provides, I concur because the form was filled out by the patrol officer in a manner that would have indicated that the Department had no authority to suspend Morrow’s driving privileges.
[¶ 17] The officer checked one box indicating his “Reasonable suspicion to stop or reason lawfully detained” indicating there had been a “traffic violation” with the explanation that Morrow was going “81 mph in 65 zone.”
*916[¶ 18] The form has a separate box for “Probable cause to arrest/lawfully detain” in which there are boxes to be checked for “odor of alcoholic beverage,” “poor balance,” “failed field sobriety test(s),” and “failed screening test.” In fact, as the testimony at the administrative hearing shows, the officer had lawfully detained Morrow to perform field sobi’iety tests, some of which he failed, and the officer had smelled the odor of alcohol coming from Morrow’s car and from Morrow. But, rather than indicate on the form these signs which the officer had observed, the officer wrote “N/A” on the form next to all these indicators that Morrow had consumed alcohol. The officer then signed the form indicating that it was “true and correct to the best of my knowledge at the time of writing this report.”
[¶ 19] In other words, when the Report and Notice arrived at the Department, it would indicate that it is true and correct that it is “Not Applicable” that there is an odor of alcoholic beverage, poor balance, or failure of field sobriety tests. The report would show that the Department does not have the authority required under N.D.C.C. § 39-20-04. The form, as filled out by the officer, would indicate the officer had no opinion that Morrow’s body contained alcohol. The Department has no authority to act on information which the officer has not provided to it. The Report and Notice submitted by the officer indicates Morrow was stopped only for speeding and subsequently refused an on-site screening test. This is an insufficient basis on which to suspend driving privileges.
[¶ 20] DANIEL J. CROTHERS, J., concurs.